Exhibit 10.34  



[a44666ex10_34x1x1.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

Effective as of the “Date of Award” (as such term is defined in the “Award
Summary” that was delivered to the Participant by the Company), this Award
Agreement sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group
Inc., a Delaware corporation (the “Company”), to the Participant named in the
Award Summary, pursuant to the provisions of the Amended and Restated CIT Group
Inc. Long-Term Incentive Plan (the “Plan”). This Award Agreement memorializes
the terms and conditions as approved by the Compensation Committee of the Board
(the “Committee”). All capitalized terms shall have the meanings ascribed to
them in the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)     

Grant of RSUs. The Company hereby grants to the Participant the number of RSUs
set forth in the Award Summary, effective as of the Date of Award and subject to
the terms and conditions of the Plan and this Award Agreement. Each RSU
represents the unsecured right to receive one Share in the future following the
vesting of the RSU in accordance with this Award Agreement. The Participant
shall not be required to pay any additional consideration for the issuance of
the Shares upon settlement of the RSUs.

  (B)     

Vesting and Settlement of RSUs.

  

    (1)     

Subject to the Participant’s continued employment with the Company and/or its
Affiliates (the “Company Group”) from the Date of Award until the applicable
Vesting Date (as defined below) and compliance with, and subject to, the terms
and conditions of this Award Agreement, one-third (33 1/3%) of the RSUs shall
vest on each of the first, second and third anniversaries of the Date of Award
(each anniversary, a “Vesting Date”).

     (2)     

Each vested RSU shall be settled through the delivery of one Share within thirty
(30) days following the applicable Vesting Date (a “Settlement Date”), provided
that any fractional Share shall vest and be settled on the last Vesting Date and
Settlement Date, respectively.

     (3)     

The Shares delivered to the Participant on the applicable Settlement Date (or
such date determined in accordance with Section (C) or (D)) shall not be subject
to transfer restrictions and shall be fully paid, non-assessable and registered
in the Participant’s name.

     (4)     

If, after the Date of Award and prior to the applicable Vesting Date, dividends
with respect to Shares are declared or paid by the Company, the Participant
shall be credited with, and entitled to receive, dividend equivalents in an
amount, without interest, equal to the cumulative dividends declared or paid on
a Share, if any, during such period multiplied by the number of unvested RSUs.
Unless otherwise determined by the Committee, dividend equivalents paid in cash
shall not be reinvested in Shares and shall remain uninvested. The dividend
equivalents credited in respect of vested RSUs shall be paid in cash or Shares,
as applicable, on the Settlement Date.

    (5)     

Except for Participants who are tax residents of Canada, in the sole discretion
of the Committee and notwithstanding any other provision of this Award Agreement
to the contrary, in lieu of the delivery of Shares, the RSUs and any dividend
equivalents payable in Shares, may be settled through a payment in cash equal to
the Fair Market Value of the applicable number of Shares, determined on the
applicable Vesting Date or, in the case of settlement in accordance with Section
(C)(1) or (D), the date of the Participant’s “Separation from Service” (within
the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A (as defined below)) or
the date of Disability, as applicable. Settlement under this Section (B)(5)
shall be made at the time specified under Sections (B)(2), (B)(4), (C)(1),
(C)(2) or (D), as applicable.

  

(C)     

Separation from Service.

  

    (1)     

If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Disability (as defined below) or a Separation from Service
from the Company Group due to death, each RSU, to the extent unvested, shall
vest immediately and shall settle through the delivery of one Share within
thirty (30) days following the Participant’s Disability or Separation from
Service due to death. The Participant shall also be entitled to receive all
credited and unpaid dividend equivalents at the time the RSUs are settled in
accordance with this Section (C)(1). “Disability” shall have the same meaning as
defined in the Company’s applicable long-term disability plan or policy last in
effect prior to the first date the Participant suffers from such Disability;
provided, however, for a Participant that is a US taxpayer at any time during
the period the RSUs vest and become settled hereunder and to the extent a
“Disability” event does not also constitute a “Disability” as defined in Section
409A, such Disability event shall not constitute a Disability for purposes of
this Section (C)(1).

  

--------------------------------------------------------------------------------




    (2)     

If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Retirement
(as defined below) or initiated by the Company and not involving circumstances
that would otherwise constitute a Non-RIF Termination (as defined below), and
conditioned upon the Participant’s compliance with the obligations referenced in
Section (L)(2) below through the applicable Vesting Dates and Settlement Dates,
the RSUs (and any credited and unpaid dividend equivalents), to the extent
unvested as of such Separation from Service, shall continue to vest and be
settled on the applicable Vesting Date and Settlement Date in accordance with
Sections (B)(1) and (B)(2) above, unless such continued vesting and settlement
of RSUs (and dividend equivalents) following the Participant’s Separation from
Service is prohibited or limited by applicable law and/or regulation.
“Retirement” is defined as either (i) the Participant’s election to retire upon
or after attaining his or her “Normal Retirement Age”; or (ii) the Participant’s
election to retire upon (A) completing at least a 10-year “Period of Benefit
Service” and (B) having either (1) attained age 55, or (2) incurred an “Eligible
Termination” and, at the time of such “Eligible Termination,” having attained
age 54. The terms “Normal Retirement Age,” “Period of Benefit Service” and
“Eligible Termination” shall have the meaning as defined in the CIT Group Inc.
Retirement Plan, effective January 1, 2007, as amended from time to time (the
“Retirement Plan”). A “Non-RIF Termination” shall have the meaning attributed to
it in the Company’s Employee Severance Plan, as amended from time to time (the
“Employee Severance Plan”). The definitions of Retirement, Normal Retirement
Age, Period of Benefit Service, Eligible Termination and Non-RIF Termination are
applicable irrespective of whether the Participant is eligible to participate in
the Retirement Plan and/or the Employee Severance Plan.

     (3)     

If, prior to an applicable Vesting Date, the Participant’s employment with the
Company Group terminates for any reason other than as set forth in Section
(C)(1), (C)(2) or (D), the unvested RSUs shall be cancelled immediately and the
Participant shall immediately forfeit any rights to, and shall not be entitled
to receive any payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(4).

 

(D)     

Change of Control. Notwithstanding any provision contained in the Plan or this
Award Agreement to the contrary, if, prior to an applicable Settlement Date, a
Change of Control occurs and within two years of such Change of Control the
Participant incurs a Separation from Service (i) initiated by the Company and
not involving circumstances that would otherwise constitute a Non-RIF
Termination or (ii) initiated by the Participant for “Good Reason” (as defined
below), the RSUs (and any credited and unpaid dividend equivalents), to the
extent unvested, shall vest upon such Separation from Service and be settled
within thirty (30) days following such Separation from Service, unless such
accelerated vesting and settlement of RSUs (and dividend equivalents) following
the Participant’s Separation from Service is prohibited or limited by applicable
law and/or regulation. “Good Reason” shall mean, without the Participant’s
consent, a material diminution of the Participant’s (x) base salary and
incentive compensation opportunity (except in the event of a compensation
reduction applicable to the Participant and other employees of comparable rank
and/or status) or (y) duties and responsibilities (except a temporary reduction
while the Participant is physically or mentally incapacitated or a modification
in the duties and/or responsibilities of the Participant and other employees of
comparable rank and/or status following a Control of Control), provided, that a
Separation from Service for Good Reason shall not occur unless (A) the
Participant has provided the Company written notice specifying in detail the
alleged condition of Good Reason within thirty (30) days of the occurrence of
such condition; (B) the Company has failed to cure such alleged condition within
ninety (90) days following the Company’s receipt of such written notice; and (C)
if the Committee (or its designee) has determined that the Company has failed to
cure such alleged condition, the Participant initiates a Separation from Service
within five (5) days following the end of such 90-day cure period.

   (E)     

Transferability. The RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

   (F)     

Incorporation of Plan. The Plan provides a complete description of the terms and
conditions governing all Awards granted thereunder and is incorporated into this
Award Agreement by reference unless specifically stated herein. This Award
Agreement and the rights of the Participant hereunder are subject to the terms
and conditions of the Plan, as amended from time to time, and to such rules and
regulations as the Committee may adopt under the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.

   (G)     

No Entitlements.

  

    (1)     

The Plan or the Award Agreement does not confer on the Participant any right or
entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
and do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s base salary or incentive compensation. This Award of
RSUs made under this Award Agreement is completely independent of any other
Awards or grants and is made at the sole discretion of the Company. The RSUs do
not constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

2

--------------------------------------------------------------------------------




    (2)     

The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

     (3)     

Subject to any applicable employment agreement, the Company reserves the right
to change the terms and conditions of the Participant’s employment, including
the division, subsidiary or department in which the Participant is employed.
None of the Plan or the Award Agreement, the grant of RSUs, nor any action taken
or omitted to be taken under the Plan or the Award Agreement shall be deemed to
create or confer on the Participant any right to be retained in the employ of
the Company Group, or to interfere with or to limit in any way the right of the
Company Group to terminate the Participant’s employment at any time. Moreover,
the Separation from Service provisions set forth in Section (C) or (D), as
applicable, only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested RSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

  

(H)     

No Rights as a Stockholder. The Participant will have no rights as a stockholder
with respect to Shares covered by this Award Agreement (including voting rights)
until the date the Participant or his nominee becomes the holder of record of
such Shares on an applicable Settlement Date or as provided in Section (C) or
(D), if applicable.

   (I)     

Securities Representation. The grant of the RSUs and issuance of Shares upon
vesting of the RSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

    

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

  

    (1)     

He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

     (2)     

If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
the Shares must be held indefinitely unless an exemption from any applicable
resale restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such Shares and the
Company is under no obligation to register the Shares (or to file a “re-offer
prospectus”).

     (3)     

If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
he or she understands that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Shares
of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

 

(J)     

Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:


         

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.


(K)     

Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and

3

--------------------------------------------------------------------------------




   processing personal data and transferring such data to third parties
(collectively, the “Data Recipients”) for the primary purpose of the
Participant’s participation in, and the general administration of, the Plan and
to the transmission by the Company Group of any personal data information
related to the RSUs awarded under this Award Agreement, as required in
connection with the Participant’s participation in the Plan (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This authorization and
consent is freely given by the Participant. The Participant acknowledges that
he/she has been informed that upon request, the Company will provide the name or
title and contact information for an officer or employee of the Company Group
who is able to answer questions about the collection, use and disclosure of
personal data information.            (1)     

The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

     (2)     

Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.

   

(L)     

Cancellation; Related Matters.

   

    (1)     

In the event of a material restatement of the Company’s financial statements,
the Committee (or its designee) shall review those facts and circumstances
underlying the restatement that the Committee (or its designee) determines in
its sole discretion as relevant (which may include, without limitation, the
Participant’s status and responsibility within the organization, any potential
wrongdoing by the Participant and whether the restatement was the result of
negligence, intentional or gross misconduct or other conduct detrimental to the
Company insofar as it caused material financial or reputational harm to the
Company or its business activities), and the Committee (or its designee), in its
sole discretion, may direct the Company to cancel any then unvested RSUs, and
the Participant shall forfeit any rights to such unvested and cancelled RSUs.

    (2)     

In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached (i) any provisions
relating to non-competition, non-solicitation, confidential information or
inventions or proprietary property in any employment agreement or other
agreement in effect between the Participant and the Company or an Affiliate or
(ii) the provisions of Exhibit A during the Participant’s employment or the one
year period following the Participant’s Separation from Service from the Company
Group, then the Committee (or its designee), in its sole discretion, may direct
the Company to cancel any then unvested RSUs, and the Participant shall forfeit
any rights to such unvested and cancelled RSUs.

 

   (3)     

In the event the Committee (or its designee), in its sole discretion, determines
at any time that the Participant has engaged in “Detrimental Conduct” (as
defined below) during the Participant’s employment, including if such
determination is made following the Participant’s termination of employment,
then the Committee (or its designee), in its sole discretion, may direct the
Company to cancel any then unvested RSUs, and the Participant shall forfeit any
rights to such unvested and cancelled RSUs. “Detrimental Conduct” shall mean:
(i) any conduct that would constitute “cause” under the Participant’s employment
agreement or similar agreement with the Company or its Affiliates, if any, or if
the Participant’s employment has terminated and the Committee discovers
thereafter that the Participant’s employment could have been terminated for
“cause” or as a Non-RIF Termination; (ii) the commission of a misdemeanor
involving moral turpitude or a felony; (iii) fraud, gross negligence,
malfeasance or any act or failure to act that has caused or may reasonably be
expected to cause material injury to the Company Group; or (iv) a violation of
any federal or state securities or banking laws, any rules or regulations issued
pursuant to such laws, or the rules and regulations of any securities or
exchange or association of which the Company or one of its Affiliates is a
member.

  

    (4)     

Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

     (5)     

The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

 

(M)     

Miscellaneous.

4

--------------------------------------------------------------------------------




    (1)     

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

    (2)     

The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

    (3)     

This Award Agreement is intended to comply with, or be exempt from, Section 409A
of the Code and the regulations and guidance promulgated thereunder (“Section
409A”), and accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted in a manner intended to be in compliance therewith. In no
event whatsoever shall the Company Group be liable for any additional tax,
interest or penalty that may be imposed on the Participant by Section 409A or
any damages for failing to comply with Section 409A. If any provision of the
Plan or the Award Agreement would, in the sole discretion of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of additional taxes or a penalty tax under Section 409A, the
Committee may modify the terms of the Plan or the Award Agreement, without the
consent of the Participant, beneficiary or such other person, in the manner that
the Committee, in its sole discretion, may determine to be necessary or
advisable to avoid the imposition of such penalty tax. Notwithstanding anything
to the contrary in the Plan or the Award Agreement, to the extent that the
Participant is a “Specified Employee” (within the meaning of the Committee’s
established methodology for determining “Specified Employees” for purposes of
Section 409A), payment or distribution of any amounts with respect to the RSUs
that are subject to Section 409A will be made as soon as practicable following
the first business day of the seventh month following the Participant’s
Separation from Service from the Company Group or, if earlier, the date of the
Participant’s death.

  

     (4) Delivery of the Shares underlying the RSUs or payment in cash (if
permitted pursuant to Section (B)(5)) upon settlement is subject to the
Participant satisfying all applicable federal, state, provincial, local,
domestic and foreign taxes and other statutory obligations (including, without
limitation, the Participant’s FICA obligation, National Insurance Contributions
or Canada Pension Plan contributions, as applicable), provided, that any
Participant that is subject to tax regulation in the United Kingdom or Ireland
shall also be subject to the provisions of Exhibit B attached hereto, if
applicable. The Company shall have the power and the right to (i) deduct or
withhold from all amounts payable to the Participant pursuant to the RSUs or
otherwise, or (ii) require the Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law. The Company may
permit or require the Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be received upon
settlement of the RSUs.         (5)     

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

    (6)     

This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal, state and foreign
securities law in exercising his or her rights under this Award Agreement.

  

    (7)     

Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RSUs.

    (8)     

All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

    (9)     

To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

    (10)     

This Award Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

     (11)     

The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(d) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement to satisfy any obligation or debt that the Participant owes the
Company or its affiliates; provided that the Company may not retain such funds
or securities and set off such obligations or liabilities until such time as

5

--------------------------------------------------------------------------------




    

they would otherwise be distributable to the Participant, and to the extent that
Section 409A is applicable, such offset shall not exceed the maximum offset then
permitted under Section 409A.

     (12)     

The Participant acknowledges that if he or she moves to another country during
the term of this Award Agreement, additional terms and conditions may apply and
as provided for in Section 17(f) of the Plan and the Company reserves the right
to impose other requirements to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

     (13)     

The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

    (14)     

Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

     (15)     

Any cash payment made pursuant to Section (B)(4) or (B)(5) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

  

(N)     

Acceptance of Award. By accepting this Award of RSUs, the Participant is
agreeing to all of the terms contained in this Award Agreement, including the
non-solicitation provision attached hereto as Exhibit A and tax provisions
attached hereto as Exhibit B (if applicable). The Participant may accept this
Award by indicating acceptance by e-mail or such other electronic means as the
Company may designate in writing or by signing this Award Agreement if the
Company does not require acceptance by email or such other electronic means. If
the Participant desires to refuse the Award, the Participant must notify the
Company in writing. Such notification should be sent to CIT Group Inc.,
Attention: Senior Vice President, Compensation and Benefits, 1 CIT Drive,
Livingston, New Jersey 07039, no later than thirty (30) days after the Date of
Award. If the Participant declines the Award, it will be cancelled as of the
Date of Award.

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

  

CIT Group Inc.

  [a44666ex10_34x6x1.jpg]   Lisa D. Zonino   Executive Vice President   Human
Resources

ACCEPTED AND AGREED:

  

--------------------------------------------------------------------------------

Participant Name   

--------------------------------------------------------------------------------

Date


6

--------------------------------------------------------------------------------




EXHIBIT A

Non-Solicitation Provision

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

     1. Non-Solicitation of Customers and Clients. During employment with the
Company Group and for one year thereafter, the Participant shall not, directly
or indirectly, (i) solicit for any Competing Business any client of the Company
Group or any specifically identified prospective client of the Company Group, or
(ii) cause a client or any specifically identified prospective client of the
Company Group to terminate or diminish its business with the Company Group.
These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

     2. Non-Solicitation of Employees. During employment with the Company Group
and for one year thereafter, the Participant shall not, directly or indirectly,
(i) solicit, recruit, induce or otherwise encourage any Company Group employees
to end their employment with the Company Group or to engage in any Competing
Business; or (ii) hire or retain as an independent consultant/contractor, on
behalf of any Competing Business, any person who was employed with the Company
Group within the preceding six months.

     3. Definitions.

          (a) “Competing Business” means any person or entity that competes with
the Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

          (b) “Competing Products” means any product or service in existence or
under development that competes with any product or service of the Company Group
about which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

          (c) "Confidential Information" means information in print, audio,
visual, digital, electronically-stored or any other form, which the Company
Group has acquired and keeps confidential or that is not otherwise known
publicly or to the Company Group’s competitors, which includes but is not
limited to the Company Group’s trade secrets, business or marketing plans and
strategies, prices and rates, financial data, personnel records, client lists
and contact information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

7

--------------------------------------------------------------------------------




EXHIBIT B

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

The Participant shall also, if requested by the Company, enter into any tax
election the Company deems necessary, including, without limitation, any
election under Section 431 of the Income Tax (Earnings and Pensions) Act 2003 in
respect of the acquisition of the RSUs or the Shares issued thereunder.

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

     (1) make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

     (2) enter into arrangements acceptable to the Relevant Person to secure
that such a payment is made (whether by authorizing the sale of some or all of
the Shares on his or her behalf and the payment to the Relevant Person of the
relevant amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

8

--------------------------------------------------------------------------------